Case 8:18-cr-00517-MSS-AEP Document 62 Filed 05/22/19 Page 1 of 6 PagelD 293

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
V. CASE NO.: 8:18-CR-517-t-35AEP

ARNOLD NELSON JR.

 

DEFENDANT’S SENTENCING MEMORANDUM AND REQUEST TO IMPOSE A
SIXTY (60) MONTH PRISON SENTENCE

The Court should sentence the defendant, Arnold Nelson Jr., to a sixty month
prison sentence, which is the minimum mandatory sentence, followed by term of
supervised release of four years. In support of this position, the Defendant states as
follows:

i. Between the dates of January 23, 2018 and June 14, 2018, Mr. Nelson sold

substances containing heroin, fentanyl, and methamphetamine to a confidential
informant and to an undercover law enforcement officer. He did a total of five
transactions. The total weight of the substances delivered (including the extremely large
amount of “cut”) was as follows: 353 grams of powder that tested positive for the
presence of fentanyl, 116 grams of a substance that tested positive for the presence of
heroin, and pills weighing 23 grams that tested positive for the presence of

methamphetamine. Doc. 60 (Final PSR), paragraphs 19-23.
Case 8:18-cr-00517-MSS-AEP Document 62 Filed 05/22/19 Page 2 of 6 PagelD 294

2 In paragraph 19, the PSR (Doce. 60) details a transaction that
occurred on January 23, 2018 whereby Mr. Nelson delivered a plastic bag containing a
substance that tested positive for the presence of fentanyl and heroin. The net weight of
the substance was 28.68 grams. This item is referred to by ATF as “exhibit 1" and had a
substance purity percentage of 1.9 %, Therefore, the amount of pure substance in the
28.68 gram substance was .54 grams of fentanyl. There is nothing in the lab report to
indicate the total amount of heroin in the substance. However it is clear that “cut”
ingredients lidocaine (causes numbness) and diphenhydramine (causes sleepiness and
poor coordination) were also present.

a In paragraph 20, the PSR (Doe. 60) details a transaction that
occurred on April 5, 2018 whereby Mr. Nelson delivered a plastic bag that contained a
substance that tested positive for heroin and fentanyl. The net weight of the substance
was 55.91 grams. This item is referred to by ATF as “exhibit 4" and had a substance
purity percentage of 1.5%. Therefore, the amount of pure substance in the 55.91 gram
substance delivered was .83 grams of fentanyl. There is nothing in the lab report to
indicate the total amount of heroin in the substance. However it is clear that “cut”
ingredients lidocaine (causes numbness) and diphenhydramine (causes sleepiness and
poor coordination) were also present.

4, In paragraph 21, the final PSR (Doc. 60) details a transaction that occurred
on April 19, 2018 whereby Mr. Nelson delivered a plastic bag that contained a substance
that tested positive for fentanyl and heroin. The net weight of the substance was 56.9
grams. This item is referred to by ATF as “exhibit 5" and had a substance purity

percentage of 1.2%. Therefore, the amount of pure substance in the 56.9 gram item was
Case 8:18-cr-00517-MSS-AEP Document 62 Filed 05/22/19 Page 3 of 6 PagelD 295

.6 grams of fentanyl. There is nothing in the lab report to indicate the total amount of
heroin in the substance. However it is clear that “cut” ingredients lidocaine (causes
numbness), diphenhydramine (causes sleepiness and poor coordination) and caffeine
were also present.

5. In paragraph 22, the final PSR (Doc. 60) details a transaction that
occurred on May 10, 2018 whereby Mr. Nelson delivered a powdery substance that
tested positive for heroin and 96 pills of MDMA (ecstasy) that tested positive for
methamphetamine. The net weight of the powdery substance was 57.9 grams. This item
is referred to by ATF as “exhibit 8" and does not appear to have a pure substance result,
therefore the total amount of pure substance in the substance is unknown. The 96 pills is
referred to by ATF as “exhibit 9" and had a 11% purity percentage. Therefore, the
amount of pure substance in the pills is a total of 2.5392 grams of methamphetamine.

6. In paragraph 23, the final PSR (Doc. 60) details a transaction that occurred
on June 14, 2018 whereby Mr. Nelson delivered two baggies containing substances that
tested positive for the presence of heroin. The first baggie (referred to by ATF as
“exhibit 11") had a net weight of 54.6 grams and a substance purity result of 42%.
Therefore the amount of pure substance was 22.9 grams of heroin hydrochloride. The
second baggie (referred to as “exhibit 12" by ATF) had a net weight of 4.5 grams and a

purity level of 46%. Therefore, the amount of pure substance was_2.0 grams of heroin

hydrochloride.

Es No further transactions occurred with Mr. Nelson.
Case 8:18-cr-00517-MSS-AEP Document 62 Filed 05/22/19 Page 4 of 6 PagelD 296

MR. NELSON AND THE SECTION 3553(a) FACTORS
L. The nature and circumstances of the offense and the history and
characteristics of the defendant.

While the undersigned acknowledges that drug dealing is a particularly serious
crime, the Defendant was selling items to the undercover officers that contained mostly
“cut” products lidocaine and diphenhydramine (substances that can be purchased at local
vitamin shops throughout Tampa). In fact, it appears from the lab report of “exhibit 1",
the 26.68 grams Mr. Nelson delivered on January 23, 2018 contained only .54 grams of
actual fentanyl. So while Mr. Nelson was boosting up his profits and legal liability, the
actual strength and dangerousness of the drug was minimal in the context of actual drug
involved in the case.

The Defendant does have a prior record that includes a drug conviction in 2004,
Paragraph 44 (Doe. 60), an Aggravated Stalking from 2007, Paragraph 56 (Doc. 60). an
Uttering a Forged Instrument and Grand Theft, Paragraph 59 (Doc. 60), and a Possession
of Heroin charge from 2017 that stems from just before the time the activity charged in
the Indictment started, Paragraph 65 (Doc. 60). His other history appears to be related to
driving issues and other misdemeanor type behavior. Accordingly, there is an extended
period of time between January 2009 and October 2017 that he refrained from
committing felony crimes.

In addition. the PSR attributes 3 criminal history points to a sentence Mr. Nelson
received in paragraph 56 (Doc. 60). The 3 points are due to him being found in violation
of his probation for committing the offense listed in paragraph 58 (Doc. 60) and being

sentenced to prison. One week later, paragraph 58 od Doc. 60 shows that Mr. Nelson
Case 8:18-cr-00517-MSS-AEP Document 62 Filed 05/22/19 Page 5 of 6 PagelD 297

was sentenced to a prison sentence to be served concurrent with the prison sentence he

received in paragraph 56 (Doc. 60). While the allocation of 6 criminal history points

may be permissible, we submit that it significantly overstates his criminal history and

makes a downward variance of at least one to two levels appropriate.

2. The need for the sentence to reflect the seriousness of the offense, promote
respect for the law, provide just punishment, afford deterrence, and protect
the public.

The statutory minimum mandatory sentence of 60 months for a 33 year old man is
a sufficient punishment for Mr. Nelson. While it may appear that the weight of the
substances he sold was significant, it was actually a quite small amount of actual drug
and, at times, almost 99 percent diluted with “cut” or over the counter substances that had
very little consequence or side effect if they would have been consumed.

2 The kind of sentences available.

The only type of sentence available is prison. Clearly, Mr. Nelson will be
sentenced to prison, the issue for this Court is the amount. Mr. Nelson agrees that his
total offense level is 23 and submits in his objections to the PSR that he is a criminal
history IV (guideline imprisonment range of 70-87 months). However, the PSR submits
that Mr. Nelson is a criminal history V (guideline imprisonment range of 84-105
months). Depending on what criminal history this Court determines is appropriate under
the guidelines, Mr. Nelson respectfully requests this Court to grant him a downward

variance to 60 months in prison.
Case 8:18-cr-00517-MSS-AEP Document 62 Filed 05/22/19 Page 6 of 6 PagelD 298

CONCLUSION
For the reasons stated herein, Mr. Nelson respectfully urges this Court to impose a
below-guidelines sentence of 60 months in prison, followed by supervised release. Such
a sentence will be reasonable and will adequately take into account the advisory

guideline range and the factors set forth at 18 U.S.C. section 3553(a).

Respectfully Submitted,

_Joe Caimano

Joe Caimano
FBN: 528374

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished to the United States Attorney's Office. 400 North Tampa, Street, Suite 3200,
Tampa, Florida 33602, by ECF, on this 22" day of May, 2019.

__Joe Caimano

JOE CAIMANO, ESQ.

613 South Boulevard

Phone: 813-431-6069

Fax: 813-251-4036

Florida Bar No.: 528374
Attorney for Defendant NELSON
caimanoj@hotmail.com
